TATE, Judge.
This expropriation suit was consolidated for trial and appeal with another involving quite similar land across the blacktop highway from the subject property of this suit. Michigan Wisconsin Pipe Line Co v. Sugarland Development Corporation, La.App., 221 So.2d 593 (decided this same date).
For the reasons assigned in this companion suit, the judgment of the trial court is amended to increase the award to the defendant landowner for the permanent servitude and for the temporary work area from Seven Hundred Sixty and No/100 ($760.00) Dollars to Four Thousand Four Hundred Fifty and No/100 ($4,450.-00) Dollars, together with legal interest on all unpaid amounts from the date of taking (June 7, 1968) until paid. In all other respects, the judgment of the trial court is affirmed, at the cost of the plaintiff-appel-lee.
Amended and affirmed.